Filed 6/26/13
                               CERTIFIED FOR PUBLICATION




                IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                               THIRD APPELLATE DISTRICT
                                         (San Joaquin)
                                              ----



THE PEOPLE,                                                        C069826

                  Plaintiff and Respondent,               (Super. Ct. No. SF107668A)

        v.

VERNON LOUIS WILCOX,

                  Defendant and Appellant.




      APPEAL from a judgment of the Superior Court of San Joaquin County, Anthony
P. Lucaccini, Judge. Affirmed.

      Benjamin Owens, under appointment by the Court of Appeal, for Defendant and
Appellant.

      Kamala D. Harris, Attorney General, Dane R. Gillette, Chief Assistant Attorney
General, Michael P. Farrell, Senior Assistant Attorney General, Charles A. French, Julie
A. Hokins, and Doris A. Calandra, Deputy Attorneys General, for Plaintiff and
Respondent.



        Numerous felonies are no longer punished by confinement in state prison, but are
instead punished by confinement in county jail for the term prescribed for the underlying


                                               1
offense. (Pen. Code, § 1170, subd. (h)(1), (2)).1 Felons sentenced to county jail may
have a concluding portion of the county jail term suspended and be placed under the
mandatory supervision of the county probation department. (§ 1170, subd. (h)(5)(B)(i).)
Defendants sentenced to county jail are not subject to parole or any other form of
supervision upon the conclusion of their term. (§§ 3000 et. seq., § 3450; People v. Cruz
(2012) 207 Cal.App.4th 664, 672.)
       These unique circumstances are born of the Criminal Justice Realignment Act of
2011 (Realignment Act) (Stats. 2011, 1st Ex. Sess. 2011–2012, ch. 15, § 1).
       The Realignment Act‟s sentencing scheme applies only to defendants “sentenced
on or after October 1, 2011.” (§ 1170, subd. (h)(6).) The question before us is whether
the Realignment Act applies when the trial court imposes a state prison sentence and
stays execution before October 1, 2011, and executes the sentence after that date.
       In People v. Clytus (2012) 209 Cal.App.4th 1001, review denied January 16, 2013
(Clytus), Division Eight of the Second District Court of Appeal held when a state prison
sentence imposed and stayed before October 1, 2011, but executed on or after that date, a
trial court “has no discretion to send to prison a defendant whose criminal record and
current felony convictions qualify for a county jail commitment under section 1170,
subdivision (h).” (Clytus, supra, at p. 1006.) We disagree, and hold that a state prison
sentence imposed and stayed before the effective date of the Realignment Act is not
subject to county jail commitment under section 1170, subdivision (h). A court executing
such a sentence on or after October 1, 2011, must impose the previously stayed prison
term, even if the defendant‟s current criminal convictions would qualify for county jail
under section 1170, subdivision (h).2


1      Undesignated section references are to the Penal Code.
2      The Supreme Court‟s denial of review does not bolster Clytus. (See People v.
Davis (1905) 147 Cal. 346, 350 [“It is proper to add that the denial (of review) in any

                                             2
                  FACTUAL AND PROCEDURAL BACKGROUND
       Defendant Vernon Louis Wilcox pleaded guilty to possession of
methamphetamine (Health & Saf. Code, § 11377). The trial court suspended imposition
of sentence and placed defendant on five years‟ formal probation with 120 days in county
jail. When defendant later admitted to violating his probation, the trial court imposed a
16-month state prison term, stayed execution of sentence, and reinstated probation. After
defendant admitted another probation violation, the trial court terminated probation and
ordered execution of the previously imposed 16-month state prison term.
       On appeal, defendant contends the trial court erred in failing to sentence him to
county jail under the Realignment Act. We disagree and affirm.
                                      DISCUSSION
       The facts of defendant‟s crime are unnecessary to the resolution of his appeal.
       Defendant pleaded guilty and was granted probation on July 23, 2008. He
admitted his first probation violation on September 27, 2010, and the trial court imposed
the 16-month state prison term and stayed execution of sentence. After he admitted the
second probation violation on November 22, 2011, the trial court revoked probation and
ordered execution of the previously imposed 16-month state prison term.
       Defendant‟s crime is subject to the Realignment Act‟s county jail provisions.
(Health & Saf. Code, § 11377, subd. (a).) Since he is not among the convicted criminals
excluded from the county jail provisions (see § 1170, subd. (h)(3)), he would be entitled
to the benefit of those provisions if sentenced on or after October 1, 2011. Relying on
Clytus, he claims he is entitled to be sentenced under the Realignment Act because the




case . . . is not to be taken as an expression of any opinion by this court, or as the
equivalent thereof, in regard to any matter of law involved in the case and not stated in
the opinion of that court, nor, indeed, as an affirmative approval by this court of the
propositions of law laid down in such opinion”].)

                                             3
trial court ordered execution of his previously imposed state prison sentence after the
Realignment Act‟s effective date.3
       Clytus addressed the same situation before us, a defendant whose state prison
sentence was imposed before but executed after the effective date of the Realignment
Act. (Clytus, supra, 209 Cal.App.4th at p. 1004.) The Clytus court first looked to the
language of section 1170, subdivision (h)(6): “ „[t]he sentencing changes made by the act
that added this subdivision [(h)] shall be applied prospectively to any person sentenced
on or after October 1, 2011.‟ ” (Clytus, supra, 209 Cal.App.4th at p. 1006.) The Clytus
court found “[t]he plain meaning of this statute is that any sentence executed on or after
October 1, 2011, for a felony that is not prison eligible shall be served in county jail
under section 1170, subdivision (h)(2).” (Clytus, supra, 209 Cal.App.4th at p. 1006.)
Admitting the defendant was sentenced when the court imposed and stayed the state
prison term before October 1, 2011, the Clytus court concluded the defendant was also
sentenced when the trial court executed the sentence after the effective date of the
Realignment Act. (Id. at p. 1007.)
       The Attorney General asserted a contrary result was mandated by People v.
Howard (1997) 16 Cal.4th 1081 (Howard). (Clytus, supra, 209 Cal.App.4th at p. 1007.)
Howard addressed a trial court‟s authority to alter a previously imposed but suspended
state prison sentence when revoking probation. (Howard, supra, at p. 1084.) Section
1203.2, subdivision (c) sets forth the court‟s authority in that situation: “[I]f the
judgment has been pronounced and the execution thereof has been suspended, the court
may revoke the suspension and order that the judgment shall be in full force and effect.”
Applying this statute, the Supreme Court held in Howard: “On revocation of probation,
if the court previously had imposed sentence, the sentencing judge must order that exact



3      Clytus was decided after briefing was concluded. We ordered supplemental
briefing to address the Clytus decision.

                                               4
sentence into effect [citations], subject to possible recall under section 1170, subdivision
(d), after defendant has been committed to custody.” (Howard, supra, at p. 1088, italics
omitted.)
       The Clytus court found Howard was inapplicable to construing the Realignment
Act. “We find Howard does not help us decide the entirely different question whether
the trial court had jurisdiction to order that defendant serve his sentence in state prison
when it executed sentence after October 1, 2011, for felonies that are no longer prison
eligible.” (Clytus, supra, 209 Cal.App.4th at p. 1008.) Since cases are not authority for
propositions not considered (Flatley v. Mauro (2006) 39 Cal.4th 299, 320), the Clytus
court found Howard inapplicable. “Howard concluded that a trial court may not modify
or change a sentence that was imposed and suspended. [Citation.] In contrast, the
Realignment Act does not modify or change the sentence for any felony.” (Clytus, supra,
209 Cal.App.4th at pp. 1008-1009.) The Court of Appeal concluded: “[I]n executing a
sentence on and after October 1, 2011, for a felony that is not prison eligible under the
Realignment Act, the sentencing court must order that the defendant be committed to
county jail.” (Id. at p. 1009.)
       We disagree with the Clytus court‟s treatment of Howard as a judicially created
rule. Although the Court of Appeal recognized Howard‟s statutory basis (Clytus, supra,
209 Cal.App.4th at p. 1008, fn. 3), the decision never reconciles the Realignment Act
with the statute addressed in Howard. Even though Howard did not address the then
nonexistent Realignment Act, it is still necessary to determine the relationship between
the Realignment Act and the statute interpreted in Howard, section 1203.2, subdivision
(c).
       The Realignment Act‟s savings clause is ambiguously written in general terms.
The phrase “shall be applied prospectively to any person sentenced on or after October 1,
2011” (§ 1170, subd. (h)(6)) does not specify what constitutes “sentenced,” let alone how
to address state prison terms imposed and suspended before the Realignment Act‟s

                                              5
effective date. Section 1203.2, subdivision (c) is explicit, mandating that when a trial
court revokes probation, its previously imposed “judgment shall be in full force and
effect.” Under well established rules of statutory construction, specific statutes govern
general statutes. (Freedom Newspapers, Inc. v. Orange County Employees Retirement
System (1993) 6 Cal.4th 821, 827.) “[T]o the extent a specific statute is inconsistent with
a general statute potentially covering the same subject matter, the specific statute must be
read as an exception to the more general statute [citations].” (Ibid.) Since section
1203.2, subdivision (c) is the more specific statute, it controls, and therefore the
Realignment Act cannot be employed to modify a state prison term imposed and
suspended before October 1, 2011.
       The Court of Appeal in Clytus also assumes that the Realignment Act does not
modify the punishment for the relevant crimes. Although the Realignment Act appears
not to lessen the term of confinement, it nonetheless reduces punishment for the relevant
crimes. As previously noted, a person sentenced to county jail under the Realignment
Act may have a concluding portion of the sentence suspended in lieu of de facto
probation, and is not subject to postrelease supervision. Since a person sentenced to state
prison is not entitled to these benefits, the county jail provisions of the Realignment Act
effectively reduce the punishment for the myriad of covered crimes. (People v. Lynch
(2012) 209 Cal.App.4th 353, 361, fn. 4.)
       Applying the Realignment Act to a defendant‟s suspended state prison term would
reduce the sentence and therefore modify the previously imposed term, contravening
section 1203.2, subdivision (c). It would also alter the terms of the plea agreement where
the suspended term was part of a stipulated sentence under the plea agreement. In most
cases, including this one, application of the Realignment Act would alter a sentence that
was final and binding on the trial court. (See People v. Ramirez (2008) 159 Cal.App.4th
1412, 1421 [sentence imposed but execution suspended is an appealable order, if not
challenged on appeal, is final and binding when probation is revoked].)

                                              6
       “A „sentence‟ is the judgment in a criminal action [citations]; it is the declaration
to the defendant of his disposition or punishment once his criminal guilt has been
ascertained. [Citation.]” (People v. Rodriguez (1963) 222 Cal.App.2d 221, 226.) A case
may involve more than one appealable order after guilt -- suspending imposition of
sentence with a grant of probation, imposing sentence with stayed execution and
probation, and executing the previously stayed sentence are all three separate appealable
orders (§§ 1237, 1466, subd. (b)(1); People v. Robinson (1954) 43 Cal.2d 143, 145
[suspended imposition of sentence with grant of probation appealable order]) -- yet there
is but a single act of sentencing in a criminal case.
       People v. Quinn (1988) 206 Cal.App.3d 179 (Quinn) illustrates this point. In
Quinn, the defendant was sentenced to state prison on December 3, 1982, but his
sentence was recalled pursuant to section 1170, subdivision (d), and he was placed on
five years‟ probation on April 26, 1983. (Quinn, supra, at pp. 180-181.) Upon motion of
the district attorney, the defendant‟s probation was revoked on April 22, 1988. (Id. at p.
181.) When the defendant was sentenced to state prison on December 3, 1982, the trial
court could place defendant on no more than five years‟ probation. (Ibid.) The Court of
Appeal held that “a resentencing pursuant to Penal Code section 1170 relates back to the
date of the original sentence.” (Quinn, supra, at p. 182.) Since the grant of probation
related back to the date of sentencing, the defendant had completed his five-year term
before probation was revoked. (Ibid.)
       Quinn was based on the language of section 1170. The Court of Appeal held that
a sentence recalled under section 1170, subdivision (d) related back to the date of the
original sentence because “[t]he Legislature used the terms „recall‟ and „resentence‟
rather than „correct‟ or „modify.‟ ” (Quinn, supra, 206 Cal.App.3d at p. 182.) The
relevant statute here, section 1203.2, subdivision (c), warrants a similar interpretation. It
states in pertinent part: “However, if the judgment has been pronounced and the
execution thereof has been suspended, the court may revoke the suspension and order that

                                              7
the judgment shall be in full force and effect. . . .” (§ 1203.2, subd. (c), italics added.) In
Howard, the Supreme Court held that this language prevented a trial court from
modifying the sentence when executing a previously imposed and stayed prison sentence.
(16 Cal.4th at pp. 1094-1095.) This language also supports holding that execution of a
stayed sentence relates back to the original date of sentencing. If execution of sentence
did not relate back to the original date of sentencing, then application of the Realignment
Act would prevent the trial court from giving full force and effect to the judgment.
       Defendant and the Court of Appeal in Clytus also relied on educational materials
concerning the Realignment Act. (See Clytus, supra, 209 Cal.App.4th at p. 1005 [citing
Crim. Justice Realignment Resource Center, Frequently Asked Questions
 (as of June 26, 2013)].) This source is not
a primary or even secondary authority, having no more authority than a law review article
or a student note. While these materials can help inform us, they do not compel a
particular result or support the Clytus court‟s reasoning.
       While the Realignment Act substantially changes sentencing, the Legislature set
limits to those changes. Therefore, section 1170, subdivision (h)(6) must be read in
conjunction with the entire body of sentencing law, rather than in isolation, as was done
in Clytus.
       Three of the four published Court of Appeal decisions to address Clytus have
rejected it. (See People v. Gipson (2013) 213 Cal.App.4th 1523, 1528–1530 (Gipson)
[rejecting Clytus]; People v. Mora (2013) 214 Cal.App.4th 1477, 1481-1482 (Mora)
[rejecting Clytus, agreeing with Gipson]; People v. Kelly (2013) 215 Cal.App.4th 297,
304 (Kelly) [rejecting Clytus]; People v. Scott (2013) 216 Cal.App.4th 848, ___ [2013
Cal. App. Lexis 407 at pp. 10, 19-21 & fn. 7 (Scott) [agreeing with Clytus and rejecting
Gipson, Mora, and Kelly].) The decision in Scott adds nothing that was not already said
in Clytus. As in Clytus, the Scott court found that the text and intent of the Realignment
Act led it to conclude that the defendant was sentenced again when the trial court

                                               8
executed the previously suspended sentence. (Scott, supra, at pp. __ [2013 Cal. App.
Lexis at pp. 11-16].) As in Clytus, the Scott court found Howard did not control. (Id. at
pp. __ [2013 Cal. App. Lexis at pp. 17-19].) We find Scott as unpersuasive as Clytus.
Agreeing with Gipson, Mora, and Kelly, we reject Clytus and Scott.
       We likewise reject defendant‟s contention that sentencing him under the
Realignment Act would further the Legislature‟s purpose of more county jail
commitments and fewer prison commitments. Whether the Legislature intended for more
felons to serve their terms outside state prison is irrelevant to the question of when the
Realignment Act applies. The Legislature intended to limit the impact of the
Realignment Act by mandating prospective application to only those felons sentenced on
or after October 1, 2011. Our reading of sections 1203.2, subdivision (c) and 1170,
subdivision (h)(6) is consistent with the Legislature‟s policy of controlled change.
       Defendant was sentenced when the trial court imposed and stayed execution of the
16-month state prison term on September 27, 2010. While the trial court executed the
stayed term after the Realignment Act‟s effective date, that order related back to the
original date of sentencing. The trial court was thus without authority to modify the
previously imposed state prison term, and it correctly executed the sentence.
                                      DISPOSITION
       The trial court‟s orders revoking defendant‟s probation and the suspension of
execution of sentence, and committing defendant to state prison are affirmed.


                                           NICHOLSON          , Acting P. J.

We concur:


      HULL             , J.


      DUARTE          , J.


                                              9